Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s replies dated 09/28/2020 and 10/14/2020 are acknowledged.
Claim Objections
Claim 11 objected to because of the following informalities:  at step b, the phrase “porcine oocyte from a pig” is redundant. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 11-13,16,18-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as lacking enablement for the full scope of the claims is withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13,16,18-22 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 remains unclear. Claim 11 has been extensively amended. However, the amendments bring about new issues of clarity. 

Second, at step a)v), the antecedent basis for “reconstituted oocyte” is not clear. Logically speaking, it would appear the piglet arises from the “transplanted, reconstituted oocyte” of step a)iv). However, this phrase refers back to the reconstituted oocyte of step a)iii).  
Third, step a)vii), the terminology “gene represented by a nucleotide sequence of encoded by” is indefinite and it is noted that this language has been changed in other places to refer to “the nucleotide sequence set forth in SEQ ID NO:1” It is also noted that some words appear to be missing from the phrase. Use of the term “transforming” in this section of the claim is also unclear. A cell that is transformed is generally thought to be one that is transformed into a cancer cell. As well, the donor cell is recited to express human proinsulin.. However, given that the proinsulin gene would only be expressed when induced, expression would not occur in the donor cell as claimed. More clear language for this section of the claim along with a)vi), would be, “isolating a somatic cell from the first, transgenic cloned piglet and introducing into said cell from the first, transgenic cloned piglet, a second recombinant vector encoding human proinsulin operably linked to the rat insulin II promoter and mouse PDX-1 enhancer, thereby forming a second genetically modified donor cell,”. The operable linkage language would indicate that the gene is operable. 

The term “encoded by” in claim 16 is unclear because the sequence of SEQ ID NO:3 is not entirely coding sequence. The claim would be more clear if it read “the vector encoding human proinsulin is set forth by SEQ ID NO:3”.
The term “encoded by” in claim 19 is unclear because the sequence of SEQ ID NO:3 is not entirely coding sequence. The claim would be more clear if it read “the porcine proinsulin gene knockout vector comprises the sequence set forth by SEQ ID NO:7”.

Applicant is referred to the following suggested language:
A method of producing a transgenic, cloned piglet expressing human proinsulin, the method comprising:

genetically modifying a porcine somatic cell by introducing into the cell, a first recombinant vector encoding a sgRNA and Cas9 wherein said first recombinant vector results in knockout of the porcine proinsulin gene in the genome of the cell, thereby forming a first genetically modified donor cell,
transferring the nucleus from the first genetically modified porcine cell into a first denucleated porcine oocyte by electrofusing and activating a cell couplet comprising the first genetically modified donor cell and denucleated porcine oocyte, to form a porcine embryo,
transplanting the embryo to the fallopian tube of a porcine surrogate mother to produce a first transgenic, cloned piglet that fails to express porcine proinsulin, 
isolating a somatic cell from the first, transgenic cloned piglet and introducing into said cell from the first, transgenic cloned piglet, a second recombinant vector encoding human proinsulin operably linked to the rat insulin II promoter and mouse PDX-1 enhancer, thereby forming a second genetically modified donor cell,  
transferring the nucleus from the second genetically modified porcine cell line into a second denucleated porcine oocyte by electrofusing and activating a cell couplet comprising the second genetically modified donor cell and denucleated porcine oocyte, to form a second porcine embryo,
transplanting the embryo to the fallopian tube of a porcine surrogate mother to produce a transgenic, cloned piglet that fails to express porcine proinsulin and that expresses human proinsulin. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632